The defendant’s challenge to the court’s refusal to charge manslaughter in the second degree (see, Penal Law § 125.15) as a lesser-included offense of murder in the second degree (see, Penal Law § 125.25) is foreclosed by reason of the jury’s verdict finding him guilty of murder in the second degree, the crime alleged in the indictment, and its implicit rejection of the lesser-included offense of manslaughter in the first degree (see, People v Boettcher, 69 NY2d 174, 180; People v Broadie, 221 AD2d 352; People v Cruz, 191 AD2d 507; People v Hendricks, 191 AD2d 584).
We find the sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Copertirio, Altman and Friedmann, JJ., concur.